        Case 2:19-cr-00218-JCM-DJA Document 22 Filed 04/03/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
 7   Representing the United States
 8
 9                              UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                         Case No. 2:19-CR-00218-JCM-DJA

13                 Plaintiff,
                                                       Stipulation To Continue Sentencing
14          v.                                         Hearing
                                                       (First Request)
15   ROBERTO ALVAREZ-ARIAS,

16                 Defendant.

17
18          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

19   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States

20   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal

21   Public Defendant and Brandon Jaroch, Assistant Federal Public Defender, counsel for

22   ROBERTO ALVAREZ-ARIAS, (“Alvarez”), that the sentencing hearing in the

23   abovementioned case, which is currently scheduled for April 17, 2020 at 11:00 a.m., be

24   continued and reset to June 5, 2020 at 11:00 a.m. for the following reasons:

25          1.     The parties need additional time to prepare for the sentencing hearing.

26
         Case 2:19-cr-00218-JCM-DJA Document 22 Filed 04/03/20 Page 2 of 4




 1          2.     In light of the COVID-19 pandemic, the Centers for Disease Control and
 2   Prevention’s recommendations 1, and the District Court’s Temporary General Orders, 2 the
 3   parties seek to schedule a sentencing hearing on June 5, 2020 at 11:00 a.m. to allow time for
 4   planning a hearing that complies with the CDC’s recommendations and the District Court’s
 5   Temporary General Orders.
 6          3.     The defendant is incarcerated and does not object to the continuance.
 7          4.     The parties agree to the continuance.
 8          5.     The additional time requested herein is not sought for purposes of delay,
 9   but merely to allow the parties sufficient time within which adequately prepare for the

10   sentencing hearing. Additionally, denial of this request for continuance could result in a
11   miscarriage of justice, and the ends of justice served by granting this request, outweigh
12   the best interest of the public and the defendant in a speedy hearing.
13
            6.     This is the first stipulation to continue the hearing.
14
            DATED this 3rd day of March, 2020.
15
16    RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
      Federal Public Defender                       United States Attorney
17
         /s/ Brandon Jaroch                            /s/ Kimberly M. Frayn
18    By_____________________________               By_____________________________
19    BRANDON JAROCH                                KIMBERLY M. FRAYN
      Assistant Federal Public Defender             Assistant United States Attorney
20
21
22
23
24
            1
25            https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
     response.html
26          2
               See Temporary General Orders 2020-03 and 2020-05.
                                                   2
         Case 2:19-cr-00218-JCM-DJA Document 22 Filed 04/03/20 Page 3 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-CR-00218-JCM-DJA
 4
                   Plaintiff,
 5                                                      Findings Of Fact, Conclusions Of Law
            v.                                          And Order
 6
     ROBERTO ALVAREZ-ARIAS,
 7
                   Defendant.
 8
 9
10                                     FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore,
12   the Court finds that:
13
            1.     The parties need additional time to prepare for the sentencing hearing.
14
            2.     In light of the COVID-19 pandemic, the Centers for Disease Control and
15
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
16
     seek to schedule a sentencing hearing on June 5, 2020 at 11:00 a.m. to allow time for planning
17
     a hearing that complies with the CDC’s recommendations and the District Court’s Temporary
18
     General Orders.
19
            3.     The defendant is incarcerated and does not object to the continuance.
20
            4.     The parties agree to the continuance.
21
            5.     The additional time requested herein is not sought for purposes of delay,
22
     but merely to allow the parties sufficient time within which adequately prepare for the
23
     sentencing hearing. Additionally, denial of this request for continuance could result in a
24
     miscarriage of justice, and the ends of justice served by granting this request, outweigh
25
     the best interest of the public and the defendant in a speedy hearing.
26
                                                    3
        Case 2:19-cr-00218-JCM-DJA Document 22 Filed 04/03/20 Page 4 of 4




 1
            6.     This is the first stipulation to continue the hearing.
 2
                                              ORDER
 3
            THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the
 4
 5   above-captioned matters, currently scheduled for April 17, 2020, be vacated and

 6   continued to June 5, 2020, at the hour of 11:00 a.m.
 7
 8
            DATED April
                  this _____ day of April 2020.
                        8, 2020.
 9
10
11                                               ________________________________
                                                 HONORABLE JAMES C. MAHAN
12                                               United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    4
